DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 06/30/2022. Claims 1-24 are currently pending with claims 23-24 withdrawn from consideration. 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-22) in the reply filed on 06/30/2022 is acknowledged.  The traversal is on the ground(s) that the claims, as amended, to now require “a plate shaped body”.  This is not found persuasive because the requirement was to the claims before amendment which lack unity of invention as outlined in the Requirement for Restriction/Election filed 04/01/2022. In that requirement, the prior art Fukami taught each and every limitation of the claims 1 and 23 which demonstrated a lack of unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 14, 18-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,419,373 to Fukami (Fukami).
In Reference to Claim 1
Fukami discloses a rotor blade of a wind turbine (fig. 1: rotor blade 1 of wind turbine 110), the rotor blade comprising: 
a leading edge (Fig. 2: 7) and a blunt trailing edge (Fig. 3A: 8); 
a suction side (14) and a pressure side (12) between the leading edge (7) and the blunt trailing edge (8), wherein the suction side generates a shear layer when air flows around during operation of the wind turbine (col 2, ll 25-37: the flow as described), wherein the leading edge, the blunt trailing edge, the suction side and the pressure side form a reference system in which the leading edge is arranged in front of the blunt trailing edge and the suction side is arranged above the pressure side (Fig. 3A: arrangement as seen), and wherein, in the reference system, a profile chord direction (along 16 for instance) extends from the leading edge (7) to the blunt trailing edge (8); and 
a splitter plate (Fig. 10 I: 50 for instance) arranged on the blunt trailing edge (8) of the rotor blade, wherein the splitter plate comprises: a root edge (portion of 50 at 9), wherein the root edge is arranged on the blunt trailing edge (8) below a transition from the suction side (14) into the blunt trailing edge (8); an end edge, wherein the end edge forms a free edge (right end of 50); and a plate-shaped body (52) extending between the root edge and the end edge (extent of 52), wherein the plate-shaped body (52) comprises at least one curved part (curving of 52 as seen) between the root edge and the end edge (extent of 52), and at least one part of the plate-shaped body lies in the shear layer generated by the suction side (col 2, ll 25-37 and col 18, ll 6-23: as interacting with the flow around the blade).
In Reference to Claim 2
Fukami discloses the rotor blade as claimed in claim 1, wherein the curved part of the plate-shaped body lies at least partially in the shear layer (col 2, ll 25-37 and col 18, ll 6-23: as interacting with the flow around the blade).
In Reference to Claim 3
Fukami discloses the rotor blade as claimed in claim 2, wherein a curvature of the curved part that lies in the shear layer is determined based on a determination of a stress capacity of the shear layer (col 18, ll 6-23: such air acting on the plate and based on design of 50).
In Reference to Claim 4
Fukami discloses the rotor blade as claimed in claim 2, wherein the curved part of the plate-shaped body has a clockwise curvature (Fig. 10 I: from left to right) with respect to the profile chord direction of the rotor blade (Fig. 3A: direction of 16).
In Reference to Claim 5
Fukami discloses the rotor blade as claimed in claim 4, wherein the root edge (Fig. 10 I: left edge of 52) is at a point on the plate-shaped body of the splitter plate at which the plate-shaped body of the splitter plate is at a maximum distance (aligned with surface 12 for instance) from a profile chord of the rotor blade (Fig. 3A: 16).
In Reference to Claim 6
Fukami discloses the rotor blade as claimed in claim 4, wherein a point on the plate-shaped body of the splitter plate (Fig. 10 I: any point of 52) at which the plate-shaped body of the splitter plate is at a maximum distance (aligned with surface 12 for instance) from a profile chord of the rotor blade (Fig. 3A: 16) lies between the root edge and the end edge (Fig. 10 I: from left end to right end).
In Reference to Claim 14
Fukami discloses the rotor blade as claimed in claim 1, wherein the curved part of the plate-shaped body (Fig. 10 I: 52) begins at the root edge (left edge of 52).
In Reference to Claim 18
Fukami discloses the rotor blade as claimed in claim 1, wherein the end edge of the splitter plate (Fig. 10 I: right end of 52) lies in the shear layer and is at a greater distance from the profile chord (Fig. 3A: 16) of the rotor blade than the root edge (Fig. 10 I: right end of 52 located further from center, chord, than left end of 52).
In Reference to Claim 19
Fukami discloses the rotor blade as claimed in claim 1, wherein the splitter plate (Fig. 10 I: 52) is arranged on the blunt trailing edge (8) of the rotor blade such that the root edge (left edge of 52) is at a distance from the profile chord of the rotor blade (Fig. 3A: 16).
In Reference to Claim 20
Fukami discloses the rotor blade as claimed in claim 19, wherein the distance from the profile chord is set such that a part of the splitter plate lies in the shear layer (col 2, ll 25-37 and col 18, ll 6-23: as interacting with the flow around the blade).
In Reference to Claim 22
Fukami discloses a wind turbine (Fig. 2: 110) comprising a rotor (blade system of blade 2 and hub 112), and a rotor blade (1) as claimed in claim 1 coupled to the rotor (col 12, ll 31-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,419,373 to Fukami (Fukami) in view of WIPO document WO 2011/029447 to Chang et al. (Chang).
In Reference to Claim 21
Fukami discloses the rotor blade as claimed in claim 1, but does not teach “… wherein the splitter plate is arranged on the blunt trailing edge of the rotor blade by a hinge ….”
Chang is related to a wind turbine blade (Fig. 1: 10) with a trailing edge device (12), as the claimed invention, and teaches wherein the device is arranged on the trailing edge of the rotor blade by a hinge (pg. 2, ll 34-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Fukami wherein the splitter plate is arranged on the blunt trailing edge of the rotor blade (of Fukami) by a hinge, as taught by Chang, so as to allow the plate to modify the aerodynamic surface of the rotor blade and possibly alleviate loads on the blade (Chang: pg. 1, ll 4-6).

Allowable Subject Matter
Claims 7-13 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7, 15 and 17 of the instant invention are deemed to be directed to an unobvious improvement over the prior art. The improvement comprises wherein the curved part of the plate-shaped body has a first part and a second part, wherein the first part and the second part have different curvatures; wherein the splitter plate has a straight part, and the straight part adjoins the curved part, and ends with the end edge, in the profile chord direction; and wherein the blunt trailing edge of the rotor blade has a trailing edge thickness, and the length of the splitter plate between the root edge and the end edge in the profile chord direction is 0.75 to 1.5 times the trailing edge thickness for improving aerodynamic properties of wind turbine rotor blades.

Examiner Notes
Examiner notes that it seems the prior art Fukami could be overcome by amending the claims as to the further disposition of the splitter plate relative to pressure side of the rotor blade. It should also be noted that considerations to the prior art US 2012/0269644 to Enevoldsen et al. should be made when amending the claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show trailing devices attached to trailing edges of rotor blades some trailing edges including blunt edges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745